      Case: 1:18-cv-00172-CAB Doc #: 18 Filed: 11/19/18 1 of 5. PageID #: 162




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Calvin Hill, et al.                            :
                                               :
                Plaintiffs,                    :   Case No. 2:18-CV-00172
                                               :
        v.                                     :
                                                   Judge Christopher A. Boyko
                                               :
Great Lakes Cheese Co., Inc.,                  :
                                               :   Magistrate Judge Jonathan D. Greenberg
                Defendant.                     :
                                               :

             ORDER OF DISMISSAL AND APPROVING FLSA SETTLEMENT
                          PURSUANT TO 29 U.S.C. § 216


WHEREAS:

        A.      On November 8, 2018, Plaintiffs Calvin Hill, Michael Dey, Josh Armstrong, Ray

Magera and Tim Klauck (collectively, Representative Plaintiffs), on behalf of themselves and

other similarly situated current and former employees, and Defendant, Great Lakes Cheese Co.,

Inc., by their counsel of record, filed with this Court the Joint Motion for Approval (the

“Motion”), to which was attached the Joint Stipulation of Settlement and Release with Exhibits

(the “Settlement Agreement”) and the Declaration of Shannon M. Draher (“Declaration”) in

support of the settlement negotiated and agreed to by the Parties in the above-referenced

collective action under § 216(b) of the Fair Labor Standards Act (“Action”);

        B.      This Court has duly considered all of the submissions presented with respect to

the Motion;

        C.      All capitalized terms in this Order of Dismissal and Approving FLSA Settlement

(“Approval Order”) that are not otherwise defined have the same meaning as in the Settlement

Agreement;



                                               1
      Case: 1:18-cv-00172-CAB Doc #: 18 Filed: 11/19/18 2 of 5. PageID #: 163




NOW THEREFORE, after due deliberation, this Court hereby ORDERS that:

        1.     This Approval Order will be binding on the Collective Class Members as defined

in the Settlement Agreement.

        2.     The settlement as reflected in the Settlement Agreement is fair, reasonable and

adequate, is in the best interests of the Collective Class Members and should be approved,

especially in the light of the benefits to the Collective Class Members accruing therefrom, the

discovery and investigation conducted by Defendant’s Counsel and Plaintiffs’ Counsel prior to

the settlement, and the complexity, expense, risks and probable protracted duration of further

litigation.

        3.     The Notice attached as Exhibit A to the Settlement Agreement fully and

accurately informs the Collective Class Members of all material elements of the Action and the

settlement.

        4.     The parties propose to disseminate the aforesaid Notice, including the Consent to

Join and Release form attached to the Notice in Exhibit B to all Collective Class Members via

first class mail to the last known addresses of all Collective Class Members. This Court finds that

the form and method of disseminating the Notice and for Collective Class Members to make

claim as provided in the Settlement Agreement, is the best notice practicable under the

circumstances and fully meets any applicable legal requirements.

        5.     Based on the foregoing, the proposed Notice and Consent to Join and Release

Form are hereby approved by the Court.

        6.     Within fourteen (14) days after entry of this Approval Order, Plaintiffs’ Counsel

and Defendant’s Counsel shall cooperate to provide to the Settlement Administrator the last

known mailing addresses of Collective Class Members. Within fourteen (14) days after entry of

this Approval Order, Defendant will pay the Settlement Fund to the Settlement Administrator.

Within thirty (30) days after entry of this Approval Order, the Settlement Administrator shall

mail such Notice to the last known addresses of each Collective Class Member. Collective Class


                                                2
      Case: 1:18-cv-00172-CAB Doc #: 18 Filed: 11/19/18 3 of 5. PageID #: 164




Members shall have ninety (90) days from the date of mailing of the Notice to have returned (or

have post-marked) their Consent to Join and Release Form.

       7.      Within fourteen (14) days following the end of the Opt-In Period, the Settlement

Administrator shall submit to Plaintiffs’ Counsel and Defendant’s Counsel the Settlement Share

calculations for all Collective Class Members. Within five (5) days of providing those

calculations, the Settlement Administrator shall mail the Settlement Checks and Service Awards,

provided no stipulated corrections are provided during that time.

       8.      Any Settlement Check or Service Award that remains unclaimed or uncashed

after ninety (90) days of issuance to a Collective Class Member will be deemed null and void

and will revert back to Defendant, with such payment to be made from the Settlement

Administrator to Defendant, within thirty (30) days thereafter (and with notice to Plaintiffs’

Counsel of the sum and date of issuance).

       9.      The settlement is hereby approved in accordance with Section 216 of the Fair

Labor Standards Act and shall be consummated in accordance with the terms and provisions

thereof.

       10.     The service awards to the Representative Plaintiffs are approved as fair and

reasonable.

       11.     The attorneys’ fees and costs are approved as fair and reasonable.

       12.     This Action is hereby dismissed in its entirety, on the merits, as against Defendant

Great Lakes Cheese Co., Inc. with prejudice, and without costs to any party, except to the extent

otherwise expressly provided in the Settlement Agreement. This Court intends this Approval

Order to be “Final” within the meaning of the Federal Rules of Civil Procedure and the Federal

Rules of Appellate Procedure.

       13.     All Collective Class Members who either return their Consent to Join and Release
Form indicating their intent to participate in the settlement or who cash their Settlement Checks

under the terms of the Settlement Agreement shall conclusively be deemed for all purposes to be

permanently barred from commencing, prosecuting, or otherwise maintaining in any court or


                                                3
      Case: 1:18-cv-00172-CAB Doc #: 18 Filed: 11/19/18 4 of 5. PageID #: 165




forum any action against the Released Parties for any and all Released Claims arising at any time

up until entry of the Approval Order.

       14.     All Representative Plaintiffs, upon entry of the Approval Order, shall

conclusively be deemed for all purposes to be permanently barred from commencing,

prosecuting, or otherwise maintaining in any court or forum any action against the Released

Parties for any and all Service Award Released Claims arising at any time prior to entry of the

Approval Order.

       15.     The settlement is not an admission by Defendant nor is this Approval Order a

finding of the validity of any claims in the Action or of any wrongdoing by Defendant.

Furthermore, the settlement is not a concession by Defendant and shall not be used as an

admission of fault, omission, or wrongdoing by Defendant. Neither this Approval Order, nor the

Settlement Agreement, nor any document referred to herein, shall be offered in evidence in any

action or proceeding against the Parties hereto in any court, administrative agency, or other

tribunal for any purpose whatsoever, other than to enforce the provisions of this Approval Order.

This Approval Order, the Settlement Agreement and exhibits thereto, and any other papers and

records or files in the Action may be filed in this Court or in any other litigation as evidence of

the settlement by Defendant to support a defense of res judicata, collateral estoppel, release, or

other theory of claim or issue preclusion or similar defense as to the Released Claims or Service

Award Released Claims.

       16.     Without affecting the finality of this Approval Order, this Court retains exclusive

jurisdiction over the consummation, performance, administration, effectuation and enforcement

of this Approval Order. In addition, without affecting the finality of this Approval Order, this

Court retains jurisdiction over Defendant, Representative Plaintiffs and each Collective Class

Member for the purpose of enabling any of them to apply to the Court for such further orders and
directions as may be necessary or appropriate for the implementation of the terms of the

Settlement Agreement and this Approval Order. Defendant, the Representative Plaintiffs and

each Collective Class Member are hereby deemed to have submitted irrevocably to the exclusive


                                                4
         Case: 1:18-cv-00172-CAB Doc #: 18 Filed: 11/19/18 5 of 5. PageID #: 166




jurisdiction of this Court for any suit, action, proceeding or dispute relating to this Approval

Order or the Settlement Agreement.

           17.    The Court finds, pursuant to Fed. R. Civ. P. 54(b), that there is no just reason for

delay, and directs the Clerk to enter this Approval Order.


Dated this _19th___ day of __November _, 2018



                                                 SO ORDERED:

                                                 s/ Christopher A. Boyko
                                                 Hon. Christopher A. Boyko
                                                 United States District Judge




DMS/11677702v.6



                                                   5
